384 F.2d 998
Charlie L. HENDERSON, Appellant,v.The ARUNDEL CORPORATION, a body corporate, Appellee.Charlie L. HENDERSON, Appellee,v.The ARUNDEL CORPORATION, Appellant.Peter BERSHESKY et al., Appellants,v.Elder DEMPSTER, Appellee.Charlie L. HENDERSON, Appellant,v.Elder DEMPSTER, Appellee.Peter BERSHESKY et al., Appellants,v.The ARUNDEL CORPORATION, a body corporate, Appellee.Peter BERSHESKY et al., Appellees,v.The ARUNDEL CORPORATION, Appellant.
Nos. 11332-11336.
United States Court of Appeals Fourth Circuit.
Argued November 8, 1967.
Decided November 10, 1967.

Appeals from the United States District Court for the District of Maryland, at Baltimore; R. Dorsey Watkins, Judge.
Joseph F. Lentz, Jr., Baltimore, Md., for appellants in Nos. 11,332, 11,334, 11,335 and 11,336, and appellees in Nos. 11,333 and 11,337.
Southgate L. Morison, Baltimore, Md. (Ober, Williams & Grimes, Baltimore, Md., and Haight, Gardner, Poor & Havens, New York City, on brief), for appellee in Nos. 11,334 and 11,335.
Walter S. Levin, Baltimore, Md. (Henry M. Decker, Jr., Baltimore, Md., on brief), for appellants in Nos. 11,333 and 11,337, and appellee in Nos. 11,332 and 11,336.
Before BOREMAN, Circuit Judge, MARVIN JONES, Senior Judge, U. S. Court of Claims,* and CRAVEN, Circuit Judge.
PER CURIAM:


1
We affirm on the opinion of the district court. Henderson v. Arundel Corporation, 262 F. Supp. 152 (D.Md.1966).


2
Affirmed.



Notes:


*
 Sitting by designation